Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/3/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 5 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtaining delivery request information including information indicating a type of a delivery destination of a delivery object; determining, in response to the type of the delivery destination being a person, a delivery schedule based on schedule information indicating a schedule of the person, and determining, in response to the type of the delivery destination being a place, a delivery schedule based on delivery acceptable time range information indicating a time range during which a delivery is acceptable at the place; and outputting information indicating the delivery schedule.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales and business relations). That is, other than reciting “by one or more processors”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “obtain”, “determine” and “output” in the context of this claim encompasses the user to receive a delivery request, determine a schedule for delivery and output information to the user. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “circuitry”, and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 5 and 9 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-4 and 6-8 further describe the identified abstract idea. In addition, the limitations of claims 2-4 and 6-8 define how the package delivery is scheduled to be delivered which further describes the abstract idea. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (U.S. Patent No. 10,643,171).

As to claims 1, 5 and 9, Zhang teaches an apparatus, a method and a non-transitory recording medium comprising:
obtain delivery request information including information indicating a type of a delivery destination of a delivery object; (fig. 2, and col 10-11 lines 63-12, show that the user submits a request for delivering a package)
determine, in response to the type of the delivery destination being a person, a delivery schedule based on schedule information indicating a schedule of the person, (fig 2 items 210-230, fig. 3 and col 13 lines 8-14, show that the system determines the location of the user in order to deliver the package to the user)
determine, in response to the type of the delivery destination being a place, a delivery schedule based on delivery acceptable time range information indicating a time range during which a delivery is acceptable at the place; ( fig. 2 items 250, fig. 3 items 340-370, fig. 4 and col 11 lines 55-63, the system determines the delivery location assigned by a user in order to determine the time window for delivery) 
output information indicating the delivery schedule.(fig 3 item 350)
As to claims 2 and 6, Zhang teaches the apparatus and method of claims 1 and 5 as discussed above. 
Zhang further teaches:
wherein the delivery acceptable time range information includes a delivery acceptable time range beginning time indicating a beginning of allowing acceptance of a delivery and a delivery acceptable time range ending time indicating an ending of allowing acceptance of a delivery, and the circuitry is further configured to determine, in response to the type of the delivery destination being the place, the delivery schedule in a manner of implementing a delivery at a time between the delivery acceptable time range beginning time and the delivery acceptable time range ending time. (col 2 lines 25-41 and 58-65, show that the user picks a specific time window in order to receive the package to be delivered)
As to claims 3 and 7, Zhang teaches the apparatus and method of claims 1 and 5 as discussed above.
Zhang further teaches:
wherein the delivery request information includes a designated date of a delivery for each delivery object, and the circuitry is further configured to determine the delivery schedule including a scheduled time range of a delivery at a designated date for each delivery object. (col 2 lines 58-65 and col 11-12 lines 64-5, the user picks a date and time for delivering the package)
As to claims 4 and 8, Zhang teaches the apparatus and method of claims 1 and 5 as discussed above. 
Zhang further teaches:
periodically outputting information indicating a delivery schedule. (col 16 lines 4-13 and fig 5-6, the system tracks the location of the user and deliverer in order to update the delivery time window) 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628